DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment/Response to Restriction filed on 2/8/2021.
3.	This Office Action is made Non-Final.                   
4.	Claims 1-25 were previously cancelled in a preliminary amendment. 
5.	Claims 26-33 and 40-48 are withdrawn thereby canceled via restriction election requirement.
6.	Claims 49-72 are new.
7.	Claims 34-39 and 49-72 are pending.
             Response to Arguments
8.	In response to restriction requirement, Applicant elected without traverse Group III and has been acknowledged herein. 
Information Disclosure Statement
9.	The information disclosure statement (IDS) submitted on 9/14/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
10.	Claim 34 is objected to because of the following informalities: Line 3 recites “the the” it appears to be a typographical error. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 34-39 and 49-72 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. US 20160142989 hereafter Hashemi in view of   Malladi et al. US 20100118839 hereafter Malladi. 

As to Claim 34.  (Currently Amended)   Hashemi discloses a baseband processor [Processor-1520] for a base station [i.e. network node; Section 0037: A radio network node is a base station/eNodeB] configured to generate [Section 0067: A network node generates synchronization signals and plurality of sequences] symbols for transmission in a synchronization subframe, wherein the the baseband processor is configured to [Figs. 1 (Depicts symbols in slot and synchronization signals in a subframe) and 15 (Diagram of Radio Network Node/base station), Section 0013, 0037, 0089: Method of synchronizing in which a radio subframe transmitted from the network node to wireless device; the radio subframe comprises synchronization signals associated with symbols and subcarriers. A radio network node transmits synchronization signals. A radio network node includes a processor-1520]: 
	select at least two symbols in the synchronization subframe [Sections 0050, 0056: OFDM symbols 2 and 3 are selected/transmitted with PSS/SSS (i.e. primary & secondary synchronization signals) within the subframe. Embodiments use any two OFDM symbols in a subframe];  and instruct a transmitter [i.e. Transceiver-1510: Section 0089: The network node includes a transceiver to transmit linked to processor to execute] to transmit reference symbols [i.e. CRS or Sequences in Subcarriers-see 0043] in the selected symbols using similar transmit beams [Fig. 1 (Depicts symbols in slot and synchronization signals in a subframe), Fig. 4, Sections 0017, 0065, 0038: A base station use beamforming of PSS/SSS. The PSS/SSS (i.e. primary & secondary synchronization signals) are inserted in any OFDM symbols which has CRS signals, the synchronization signals punctured in the positions where CRS are transmitted; in antenna (i.e. beam) port CRS configuration, PSS/SSS pairs are located at OFDM symbols 3 and 4 of subframe. Radio network node includes antenna(s)-140 for MIMO],
wherein each transmit beam [i.e. Antennas-140] of the similar transmit beams [Section 0017, 0034, 0038: A base station use beamforming. Antenna elements and beamforming used to improve SINR. Radio network node includes antenna(s)-140 for MIMO]
Although, Hashemi disclose base station/network node using beamforming and transmit beams/antenna it does not correlate beamforming with parameters.
	However, Malladi teaches is defined by a set of beamforming parameters [Fig. 7 (Depicts BS-702 includes Antennas), Fig. 8 (BS-810 includes processor-820), Sections 0042, 0064, 0081: The set of beams can be a linear combination of antenna ports for which RS (reference signal) is sent and the definition of for example a system 4 antenna ports for which reference signals are sent. Parameters of eNB are used with beams for PSS/SSS on subframe. The TX MIMO processor-820 applies beamforming weights to the symbols of the data streams and to the antenna from which the symbol is being transmitted].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hashemi relating to a base station/network node using antenna beams/beamforming for transmitting symbols in synchronization subframe with the teaching of Malladi relating to base station using antenna beams MIMO applying beamforming parameters that are used relating to reference signal and PSS/SSS (synchronization) on subframe. By combining the method/systems, the base station/network node of Hashemi can include beamforming parameters when transmitting without undue experimentation thereby used to improve SINR.
	
As to Claim 35.    (Currently Amended)    Hashemi discloses the baseband processor [Processor-1520] of claim 34, further configured to instruct the transmitter [i.e. Transceiver-1510: Section 0089: The network node includes a transceiver to transmit linked to processor to execute] to transmit the selected at least two symbols using a same transmit beam [Sections 0050, 0056, 0065: OFDM symbols 2 and 3 are selected/transmitted with PSS/SSS (i.e. primary & secondary synchronization signals) within the subframe. Embodiments use any two OFDM symbols in a subframe. OFDM symbols are transmitted in antennas (beam)]. 

As to Claim 36.    (Currently Amended) Hashemi discloses the baseband processor [Processor-1520] of claim 34, further configured to instruct the transmitter [i.e. Transceiver-1510: Section 0089: The network node includes a transceiver to transmit linked to processor to execute] to transmit the selected symbols using highly correlated transmit beams [Sections 0050, 0056, 0065: OFDM symbols 2 and 3 are selected/transmitted with PSS/SSS (i.e. primary & secondary synchronization signals) within the subframe. Embodiments use any two OFDM symbols in a subframe. OFDM symbols are transmitted in antennas (beam)]. 

As to Claim 37.    (Currently Amended) Hashemi discloses the baseband processor [Processor-1520] of claim 34, further configured to select consecutive symbols [Figs. 1 (Depicts locations of OFDM symbols used for PSS/SSS), 5-6, Sections 0011: The number of OFDM symbols are used for transmission].

As to Claim 38.    (Currently Amended)    Hashemi discloses the baseband processor [Processor-1520] of claim 34, is further configured to: identify a transmit beam [i.e. Antennas-140] in use for communicating with a user equipment (UE) device [Sections 0037, 0038: Wireless signals include both downlink transmissions (from radio network node 120 to wireless devices 110) and uplink. Radio network node includes antenna(s)-140 for MIMO],
 and instruct the transmitter [i.e. Transceiver-1510: Section 0089: The network node includes a transceiver to transmit linked to processor to execute] to transmit the selected symbols using the identified transmit beam [Section 0017, 0034, 0065: A base station use beamforming. Antenna elements and beamforming used to improve SINR. The PSS/SSS (i.e. primary & secondary synchronization signals) are inserted in any OFDM symbols and are transmitted; in antenna (i.e. beam) port CRS configuration].

As to Claim 39.    (Currently Amended)    Hashemi discloses the baseband processor [Processor-1520] of claim 34, further configured to select the at least two symbols based on one or more of: a specification, a configuration communicated in a 5G master information block, a radio resource control (RRC) signal, a configuration communicated in a 5G system information block, a physical cell identifier, a virtual cell identifier, or a subframe/subframe/slot index [Sections 0011, 0050: The UE receive and decode cell system information, which contains cell configuration parameters. OFDM symbols 2 and 3 are selected/transmitted with PSS/SSS (i.e. primary & secondary synchronization signals) within the subframe].
As to Claim 49. (New)    Hashemi discloses the baseband processor [Processor-1520] of claim 34, wherein the symbols comprise orthogonal frequency division multiplexing (OFDM) symbols [Sections 0013, 0050, 0057: Radio subframe transmitted from the network node to wireless device; the radio subframe comprises symbols. OFDM symbols are selected/transmitted with synchronization signals. Each slot comprises a plurality of OFDM symbols].

As to Claim 50.    (New)   Hashemi discloses the baseband processor [Processor-1520] of claim 34, further configured to instruct the transmitter to transmit reference symbols [i.e. CRS or Sequences in Subcarriers-see 0043] in two of the selected symbols on identical subcarriers of different symbols [Sections 0008, 0065: The SSS and PSS have mapping for both FDD and TDD, but in different OFDM symbols and transmitted in subcarriers. The PSS/SSS are inserted in any OFDM symbols which has CRS signals, where CRS are transmitted; in antenna (i.e. beam) port CRS configuration].

As to Claim 51.  (New)   Hashemi discloses the baseband processor [Processor-1520] of claim 50, further configured to instruct the transmitter to transmit a physical broadcast channel (PBCH) signal on a set of subcarriers of the selected symbols different from subcarriers carrying the reference symbols [Sections 0008, 0011, 0014: The SSS and PSS have mapping for both FDD and TDD, but in different OFDM symbols and transmitted in subcarriers. The UE receive cell system information, which contains cell configuration parameters such as the Physical Broadcast Channel (PBCH). A subframe comprises subcarriers]. 

As to Claim 52.    (New)        Hashemi discloses the baseband processor [Processor-1520] of claim 50, further configured to instruct the transmitter [i.e. Transceiver-1510] to transmit a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the selected at least two symbols [Fig. 1 (Depicts symbols in slot and synchronization signals in a subframe), Sections 0008, 0017:  The SSS and PSS have mapping for both FDD and TDD, but in different OFDM symbols and transmitted in subcarriers. A base station use beamforming of PSS/SSS for transmission].

As to Claim 53. (New)    Hashemi discloses a method, comprising: selecting at least two orthogonal frequency division multiplexing (OFDM) symbols in a same synchronization subframe [Figs. 1 (Depicts symbols in slot and synchronization signals in a subframe), Sections 0013, 0050, 0056: The radio subframe comprises synchronization signals associated with symbols and subcarriers. OFDM symbols 2 and 3 are selected/transmitted with PSS/SSS (i.e. primary & secondary synchronization signals) within the subframe. Embodiments use any two OFDM symbols in a subframe]; 
 	and instructing a transmitter [i.e. Transceiver-1510: Section 0089: The network node includes a transceiver to transmit linked to processor to execute] to transmit reference symbols [i.e. CRS or Sequences in Subcarriers-see 0043] in the selected OFDM symbols using similar transmit beams [Fig. 1 (Depicts symbols in slot and synchronization signals in a subframe), Fig. 4, Sections 0017, 0065, 0038: A base station use beamforming of PSS/SSS. The PSS/SSS (i.e. primary & secondary synchronization signals) are inserted in any OFDM symbols which has CRS signals, the synchronization signals punctured in the positions where CRS are transmitted; in antenna (i.e. beam) port CRS configuration, PSS/SSS pairs are located at OFDM symbols 3 and 4 of subframe. Radio network node includes antenna(s)-140 for MIMO],
wherein each transmit beam [i.e. Antennas-140] of the similar transmit beams [Section 0017, 0034, 0038: A base station use beamforming. Antenna elements and beamforming used to improve SINR. Radio network node includes antenna(s)-140 for MIMO]
Although, Hashemi disclose base station/network node using beamforming and transmit beams/antenna it does not correlate beamforming with parameters.
	However, Malladi teaches is defined by a set of beamforming parameters [Fig. 7 (Depicts BS-702 includes Antennas), Fig. 8 (BS-810 includes processor-820), Sections 0042, 0064, 0081: The set of beams can be a linear combination of antenna ports for which RS (reference signal) is sent and the definition of for example a system 4 antenna ports for which reference signals are sent. Parameters of eNB are used with beams for PSS/SSS on subframe. The TX MIMO processor-820 applies beamforming weights to the symbols of the data streams and to the antenna from which the symbol is being transmitted].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hashemi relating to a base station/network node using antenna beams/beamforming for transmitting symbols in synchronization subframe with the teaching of Malladi relating to base station using antenna beams MIMO applying beamforming parameters that are used relating to reference signal and PSS/SSS (synchronization) on subframe. By combining the method/systems, the base station/network node of Hashemi can include beamforming parameters when transmitting without undue experimentation thereby used to improve SINR.

As to Claim 54.    (New) The method of claim 53, comprising instructing the transmitter to transmit reference symbols in two of the selected OFDM symbols on identical subcarriers of different OFDM symbols [See Claim 50 rejection because both claims have similar subject matter therefore similar rejection applies herein]. 

As to Claim 55.    (New) The method of claim 54, comprising instructing the transmitter to transmit a physical broadcast channel (PBCH) signal on a set of subcarriers of the two of the selected OFDM symbols different from subcarriers carrying the reference symbols [See Claim 51 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 56.    (New) The method of claim 54, comprising instructing the transmitter to transmit a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different OFDM symbols of the selected symbols [See Claim 52 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 57.    (New) The method of claim 53, comprising instructing the transmitter to transmit the selected at least two OFDM symbols using a same transmit beam [See Claim 35 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 58.    (New) The method of claim 53, comprising instructing the transmitter to transmit the selected symbols using highly correlated transmit beams [See Claim 36 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 59.    (New) The method of claim 53, comprising selecting consecutive symbols [See Claim 37 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim  60.    (New) The method of claim 53, comprising selecting the at least two OFDM symbols based on one or more of: a specification, a configuration communicated in a 5G master information block, a radio resource control (RRC) signal, a configuration communicated in a 5G system information block, a physical cell identifier, a virtual cell identifier, or a subframe/subframe/slot index [See Claim 39 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 61.    (New) Hashemi discloses a base station [i.e. network node; Section 0037: A radio network node is a base station/eNodeB] comprising: a transmitter [i.e. Transceiver-1510]; and a processor [Processor-1520] configured to [Section 0089: A radio network node includes a processor-1520 and includes a transceiver to transmit]:
generate [Section 0067: A network node generates synchronization signals and plurality of sequences] symbols for transmission in a synchronization subframe by the transmitter [Figs. 1 (Depicts symbols in slot and synchronization signals in a subframe) and 15 (Diagram of Radio Network Node/base station), Section 0013, 0037: Method of synchronizing in which a radio subframe transmitted from the network node to wireless device; the radio subframe comprises synchronization signals associated with symbols and subcarriers. A radio network node transmits synchronization signals],
	select at least two symbols in a same synchronization subframe [Sections 0050, 0056: OFDM symbols 2 and 3 are selected/transmitted with PSS/SSS (i.e. primary & secondary synchronization signals) within the subframe. Embodiments use any two OFDM symbols in a subframe]; and instruct the transmitter [i.e. Transceiver-1510: Section 0089: The network node includes a transceiver to transmit linked to processor to execute] to transmit reference symbols [i.e. CRS or Sequences in Subcarriers-see 0043] in the selected symbols using similar transmit beams [Fig. 1 (Depicts symbols in slot and synchronization signals in a subframe), Fig. 4, Sections 0017, 0065, 0038: A base station use beamforming of PSS/SSS. The PSS/SSS (i.e. primary & secondary synchronization signals) are inserted in any OFDM symbols which has CRS signals, the synchronization signals punctured in the positions where CRS are transmitted; in antenna (i.e. beam) port CRS configuration, PSS/SSS pairs are located at OFDM symbols 3 and 4 of subframe. Radio network node includes antenna(s)-140 for MIMO],
wherein each transmit beam [i.e. Antennas-140] of the similar transmit beams [Section 0017, 0034, 0038: A base station use beamforming. Antenna elements and beamforming used to improve SINR. Radio network node includes antenna(s)-140 for MIMO]
Although, Hashemi disclose base station/network node using beamforming and transmit beams/antenna it does not correlate beamforming with parameters.
	However, Malladi teaches is defined by a set of beamforming parameters [Fig. 7 (Depicts BS-702 includes Antennas), Fig. 8 (BS-810 includes processor-820), Sections 0042, 0064, 0081: The set of beams can be a linear combination of antenna ports for which RS (reference signal) is sent and the definition of for example a system 4 antenna ports for which reference signals are sent. Parameters of eNB are used with beams for PSS/SSS on subframe. The TX MIMO processor-820 applies beamforming weights to the symbols of the data streams and to the antenna from which the symbol is being transmitted].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hashemi relating to a base station/network node using antenna beams/beamforming for transmitting symbols in synchronization subframe with the teaching of Malladi relating to base station using antenna beams MIMO applying beamforming parameters that are used relating to reference signal and PSS/SSS (synchronization) on subframe. By combining the method/systems, the base station/network node of Hashemi can include beamforming parameters when transmitting without undue experimentation thereby used to improve SINR.

As to Claim 62.    (New) The base station of claim 61, wherein the processor is configured to instruct the transmitter to transmit the selected at least two symbols using a same transmit beam [See Claim 35 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 63.    (New) The base station of claim 61, wherein the processor is configured to instruct the transmitter to transmit the selected symbols using highly correlated transmit beams [See Claim 36 rejection because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 64.    (New) The base station of claim 61, wherein the processor is configured to select consecutive symbols [See Claim 37 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 65.    (New) The base station of claim 61, wherein the symbols comprise orthogonal frequency division multiplexing (OFDM) symbols [See Claim 49 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 66.    (New) The base station of claim 61, wherein the processor is configured to instruct the transmitter to transmit reference symbols in two of the selected symbols on identical subcarriers of different symbols [See Claim 50 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 67.    (New) The base station of claim 66, wherein the processor is configured to instruct the transmitter to transmit a physical broadcast channel (PBCH) signal on a set of subcarriers of the selected symbols different from subcarriers carrying the reference symbols [See Claim 51 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 68.    (New) The base station of claim 66, wherein the processor is configured to instruct the transmitter to transmit a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different symbols of the selected at least two symbols [See Claim 52 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 69. (New)      Hashemi discloses a user equipment (UE) [i.e. wireless device] comprising a processor configured to perform operations comprising [Fig. 14 (Wireless Device/UE includes Processor-1420 and Transceiver-1410), Section 0086: The wireless device includes transceiver and processor]:
receiving reference symbols [i.e. CRS or Sequences in Subcarriers-see 0043] in at least two orthogonal frequency division multiplexing (OFDM) symbols in a same synchronization subframe [Figs. 1 (Depicts symbols in slot and synchronization signals in a subframe) and 15 (Diagram of Radio Network Node/base station), Section 0013, 0037, 0050: Method of synchronizing in which a radio subframe transmitted from the network node to wireless device; the radio subframe comprises synchronization signals associated with symbols and subcarriers. A radio network node transmits synchronization signals. OFDM symbols 2 and 3 are selected/transmitted with PSS/SSS (i.e. primary & secondary synchronization signals) within the subframe], 
 	wherein the reference symbols [i.e. CRS or Sequences in Subcarriers-see 0043] are received on similar transmit beams [i.e. Antennas-140] from a base station, [Fig. 1 (Depicts symbols in slot and synchronization signals in a subframe), Fig. 4, Sections 0017, 0065, 0038: A base station use beamforming of PSS/SSS. The PSS/SSS (i.e. primary & secondary synchronization signals) are inserted in any OFDM symbols which has CRS signals, the synchronization signals punctured in the positions where CRS are transmitted; in antenna (i.e. beam) port CRS configuration, PSS/SSS pairs are located at OFDM symbols 3 and 4 of subframe. Radio network node includes antenna(s)-140 for MIMO],
determining a frequency offset between the UE and the base station [Fig. 3, Sections 0009, 0010: The UE determine an OFDM symbol synchronization and a coarse frequency offset. The UE may estimate fine frequency offset by correlating PSS and SSS],  
wherein each transmit beam [Section 0017, 0034, 0038: A base station use beamforming. Antenna elements and beamforming used to improve SINR. Radio network node includes antenna(s)-140 for MIMO]
Although, Hashemi disclose base station/network node using beamforming and transmit beams/antenna it does not correlate beamforming with parameters.
	However, Malladi teaches is defined by a set of beamforming parameters [Fig. 7 (Depicts BS-702 includes Antennas), Fig. 8 (BS-810 includes processor-820), Sections 0042, 0064, 0081: The set of beams can be a linear combination of antenna ports for which RS (reference signal) is sent and the definition of for example a system 4 antenna ports for which reference signals are sent. Parameters of eNB are used with beams for PSS/SSS on subframe. The TX MIMO processor-820 applies beamforming weights to the symbols of the data streams and to the antenna from which the symbol is being transmitted].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hashemi relating to a base station/network node using antenna beams/beamforming for transmitting symbols in synchronization subframe with the teaching of Malladi relating to base station using antenna beams MIMO applying beamforming parameters that are used relating to reference signal and PSS/SSS (synchronization) on subframe. By combining the method/systems, the base station/network node of Hashemi can include beamforming parameters when transmitting without undue experimentation thereby used to improve SINR.

As to Claim 70.    (New) The UE of claim 69, wherein the reference symbols in the at least two OFDM symbols are received on identical subcarriers of different OFDM symbols [See Claim 50 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 71.    (New) The UE of claim 70, wherein the processor is configured to cause the UE to receive a physical broadcast channel (PBCH) signal on a set of subcarriers of the selected OFDM symbols different from subcarriers carrying the reference symbols [See Claim 51 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 72. (New) The UE of claim 70, wherein the processor is configured to cause the UE to receive a primary synchronization signal (PSS) and a second synchronization signal (SSS) on different OFDM symbols of the selected symbols [See Claim 52 rejection because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 12, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477